THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  November 4, 2015




In the Court of Appeals of Georgia
 A15A1276. THE CORPS GROUP et al. v. AFTERBURNER, INC. JE-062
 A15A1277. LOHRENZ v. AFTERBURNER, INC.                                      JE-063

      ELLINGTON, Presiding Judge.

      Appellants John Borneman, Kyle Howlin, John Underhill, and Carey Lohrenz1

are former fighter pilots who, after working for the appellee, Afterburner, Inc., a

military aviation-themed business consulting firm, formed their own competing

military aviation-themed business consulting firm, appellant The Corps Group, and

began advising companies on how to apply military battle methodology to business

planning and development. Afterburner sued The Corps Group and the individual



      1
        Lohrenz brought a separate appeal in Case No. A15A1277. She raised many
of the same claims of error as those raised by the appellants in Case No. 15A1276.
Because these cases involve the same parties, the same underlying lawsuit and
judgment, and the same facts, we consolidate these cases.
appellants, alleging, inter alia,2 that they had infringed on Afterburner’s trademarks

and trade dress in violation of the Lanham Act.3 A Forsyth County jury returned a

verdict finding that each of the appellants had intentionally infringed on Afterburner’s

trade dress and four of its trademarks and awarded Afterburner money damages.

Thereafter, the trial court entered a final judgment permanently enjoining the

appellants from using Afterburner’s trade dress and trademarks. In response to

Lohrenz’s motion for judgment notwithstanding the verdict and extraordinary motion

for a new trial, the trial court granted a new trial only as to the apportionment of

monetary damages among The Corps Group and the individuals. The appellants

contend, inter alia, that the trial court erred in denying their motions for a directed

verdict and for judgment notwithstanding the verdict as to Afterburner’s Lanham Act

claims because the evidence was insufficient to support a finding that they had




      2
       Afterburner also brought other federal and state law claims, and some of the
individual appellants filed counterclaims. Most of those other claims resulted in a
judgment for the claimant, and none is the subject of a claim of error on appeal.
      3
        Afterburner averred in its amended complaints that it had superior rights to
use various trade or service marks and trade dress under the Federal Trademark Act
of 1946 (15 USC § 1051 et seq., also known as the Lanham Act).

                                           2
infringed on Afterburner’s trademarks or trade dress.4 For the following reasons, we

agree and reverse.

      “The standard for granting a directed verdict [and] a judgment notwithstanding

the verdict are the same.” (Citation and punctuation omitted.) South Fulton Medical

Center v. Poe, 224 Ga. App. 107, 108 (1) (480 SE2d 40) (1996).

      [O]n appeal from a trial court’s rulings on motions for directed verdict
      and judgment notwithstanding the verdict, we review and resolve the
      evidence and any doubts or ambiguities in favor of the verdict; directed
      verdicts and judgments notwithstanding the verdict are not proper unless
      there is no conflict in the evidence as to any material issue and the
      evidence introduced, with all reasonable deductions therefrom, demands
      a certain verdict.


(Footnote omitted.) Vol Repairs II, Inc. v. Knight, 322 Ga. App. 416 (745 SE2d 673)

(2013). See also, Moore v. Singh, 326 Ga. App. 805, 809 (1) (755 SE2d 319) (2014).

Viewed in this light, the evidence presented at trial shows as follows.




      4
        The appellants also contend that the injunction is fatally defective given its
lack of specificity, that the trial court failed to properly instruct the jury as to
assessing personal liability for the alleged infringement, and that the award of
damages was excessive. Given our holding in these consolidated cases, these claims
of error are moot.

                                          3
      Afterburner has been offering business consulting services since 1996.

Afterburner’s founder and CEO, James Murphy, is a former Air Force F-15 fighter

pilot. After leaving the military, he decided to continue studying military mission-

planning methods and to apply those methods to business development. In addition

to applying what he had learned from his own military training and experience,

Murphy obtained a license to teach a system called the “Prometheus Process,” which

was developed by retired Air Force Colonel John Warden, the owner of Venturist,

Inc. The Prometheus Process is a military strategic planning model designed to help

businesses and organizations define and achieve their goals. Murphy testified that,

early on, Afterburner’s business consulting model had many elements of the

Prometheus Process incorporated within it. Murphy eventually terminated its

licensing agreement with Venturist, Inc., and streamlined Afterburner’s business

consulting model.

      Murphy described the Afterburner brand as “unique in the consulting space.”

It offers motivational keynote speakers, seminars and workshops that feature team-

building exercises, corporate coaching, and leadership training. Afterburner focuses

less on the long-term strategic planning of the Prometheus Process and more on

teaching business people how to execute their goals through a continuous-


                                         4
improvement cycle that Murphy illustrated in a model using the elements: “Plan,

brief, execute, debrief, win, lessons learned.” Murphy called this model the “Flawless

Execution” model, and it became a key component of Afterburner’s marketing.

Afterburner developed a graphic illustrating its model, a single circle containing a

spiral of arrows linking the words “plan, debrief, execute, debrief, win!” and used the

graphic as a logo on its marketing materials and as a teaching tool in its presentations.

The Flawless Execution model involved teaching business people how to avoid “task

saturation” – that is, being overburdened by too many tasks – and how to develop

“execution rhythm” – that is, an accountability process involving timely debriefings

so that people will learn from their mistakes. Afterburner registered its circular logo

and the phrases “Flawless Execution” and “task saturation” with the U. S. Patent and




                                           5
Trademark Office.5 It also contended that it had common law trademark6 rights in the

phrase “execution rhythm.”



      5
        Afterburner asserts that its trademarks for “flawless execution” and “task
saturation” are incontestible, but it provides no record citation to the requisite
supporting evidence. A mark becomes incontestible when, five years after registering
the mark, the holder files the affidavit required by 15 USC § 1065. Once a mark has
become incontestable, its validity is presumed, subject to certain enumerated
defenses. Id. Further, once a mark has achieved incontestable status, its validity
cannot be challenged on the grounds that it is merely descriptive, even if the
challenger can show that the mark was improperly registered initially. Id. See also
Corbitt Mfg. Co. v. GSO Am., Inc., 197 FSupp.2d 1368, 1375 (III) (A) (1) (a) (1)
(S.D. Ga. 2002) (“Under the ‘type of mark’ factor, an incontestable mark is presumed
to be at least descriptive with secondary meaning.”) (citation and punctuation
omitted.) The trial record contains exhibits showing that these trademarks were
registered. However, the record does not show that Afterburner filed the requisite
affidavits and was thereafter notified by the Director of the U. S. Patent and
Trademark Office that the affidavits were received. See Homes & Land Affiliates,
LLC v. Homes & Loans Magazine, LLC, 598 FSupp.2d 1248, 1261 (III) (A) (1) n.10
(M.D. Fla. 2009) (Plaintiff failed to provide the court with proof of filing the required
affidavit.). Consequently, we do not assume that the marks are incontestible.
      6
        Afterburner refers to its marks interchangeably as “trademarks” or “service
marks.” While a “trademark” identifies and distinguishes a product, a “service mark”
identifies and distinguishes a service. See, e.g., Safeway Stores, Inc., v. Safeway
Discount Drugs, Inc., 675 F2d 1160, 1163 (II) (11th Cir. 1982); Breakers of Palm
Beach, Inc. v. Intl. Beach Hotel Dev., Inc., 824 FSupp. 1576, 1579 n.2 (S.D. Fla.
1993). Courts conduct the same analysis for service mark and trademark infringement
claims. Tana v. Dantanna’s, 611 F3d 767, 772 n.3 (11th Cir. 2010) (“The
infringement analysis is the same under both standards and courts thus treat the two
terms as interchangeable in adjudicating infringement claims.”) (citation and
punctuation omitted). Consequently, we do not address whether the marks are service
marks or trademarks.

                                           6
      Afterburner also claimed that it had the exclusive right to use its “trade dress,”

what Murphy described as a fighter pilot motif that pervaded all aspects of its

business consulting services. Murphy testified that Afterburner’s use of real pilots

wearing standard-issue, sage green flight suits during business consulting

presentations constituted the most relevant features of Afterburner’s trade dress.

Afterburner also decorated its seminars like military bunkers and squadron rooms,

often draping conference rooms with parachutes and camouflage netting. It employed

loud music, sirens, and theatrical mock enemy attacks. During consulting exercises,

Afterburner often engaged clients in military exercises, using maps, check-lists, and

other military-style mission-planning paraphernalia. Clients sometimes even wore

flight helmets during workshops. Murphy believed that Afterburner had the exclusive

right to use fighter pilot and jet plane imagery during its seminars, on its website, and

in its brochures and other marketing materials.

      John Borneman, the CEO of The Corps Group, testified that when he formed

his company in 2008, he knew that it would compete with Afterburner. He testified

that he intended to start a Marine Corps aviation-themed business consulting group

using a modified “Org-X” version of the Prometheus Process, as well as his own

personal experience, in teaching clients how to apply military mission-planning


                                           7
principles to business development. Toward that end, he obtained permission to use

the Prometheus Process from Venturist, Inc. Although The Corps Group offered

business consulting services that were similar to Afterburner’s, like keynote speakers

and team-building seminars and work-shops, Borneman testified that its primary

focus was on establishing long-term, strategic business planning relationships with

clients.

       When Borneman was forming The Corps Group, Lohrenz researched their

competitors. Lohrenz testified that several individuals and companies offered similar

military aviation-themed business consulting services, including Boston Consulting

Group, CVM Insights, Mission Excellence, Rob Waldman, Fighter Pilots USA,

Mach2, and Check-6. These companies commonly used images of fighter planes,

pilots in flight suits, and military jargon (including the plan-execute-debrief model)

in their marketing. One of the consulting services had even discussed how the

military uses “a concept of flawless execution.”

       In using the Prometheus Process in its business consulting, The Corps Group’s

presenters discussed, among other things, the military’s plan-execute-debrief model,

as well as the concepts of “task overload” and “execution cadence.” Borneman

testified that, although he and his business associates have discussed with clients the


                                          8
phenomenon of “task saturation”7 – military jargon describing the condition of having

too much to do in a short period of time or with inadequate resources – The Corps

Group never used the phrase as a slogan for a product or a service. Rather, its

marketing contained the phrase “task overload.” Also, it did not use the phrases

“flawless execution” or “execution rhythm.” Rather, when marketing or discussing

the military plan-execute-debrief model, it used the phrases “Corps execution,”

“leaders in business execution,” and “execution cadence.” It illustrated these

principles in a diagram depicting three circles in a row, each containing the words

“plan, do, debrief” and arrows signifying the cyclical nature of the process. The

diagram was used in a “white paper” – a teaching tool – but not in its marketing

materials. Borneman testified that these concepts, terms, and processes are part of the

Prometheus Process – which is “at the heart of what [The Corps Group does]” – and

were not taken from Afterburner. Further, both The Corps Group’s “execution

cadence” and Afterburner’s “execution rhythm” are derived from the term “battle

rhythm,” a military term used to describe the process of determining the appropriate

tactical response to highly changeable battlefield conditions. One of Afterburner’s

      7
        Lohrenz testified that she displayed the phrase “task saturation” once during
a day-long seminar. It was a concept noted on a Power Point slide during a discussion
of “one of the things that can happen to affect your ability to execute [the mission.]”

                                          9
former employees testified that the “mission, brief, plan, execute, after-action review,

lessons learned” process is inherently part of military culture, a process he routinely

experienced during his Navy aviation career. Part of the process is also sometimes

taught as the “OODA Loop,” for “observe, orient, decide, act.”

      Witnesses for The Corps Group also testified that, other than employing fighter

pilots as business consultants and using fighter pilot imagery in their marketing

materials, The Corps Group’s presentation style differed from Afterburner’s. They

used none of the theatrical stage settings that Afterburner used during its seminars –

no bunkers, no camouflage netting, no theatrical enemy attacks or loud music. They

wore their flight suits on stage very rarely, and typically only when a client requested

that they do so. They did, however, engage their clients in military-themed exercises,

but those exercises were not owned by Afterburner. The Corps Group stressed a

Marine Corps theme as opposed to an Air Force theme. And it used its own trade

name and distinctive logo on its marketing materials and presentation materials.

      The record shows that both Afterburner and The Corps Group market their

services to sophisticated business executives, many of whom represent “Fortune 500”

companies. Afterburner markets its services primarily through an agent, the

International Speaker’s Bureau. The Corps Group rarely used an agent; rather, it


                                          10
relied on client referrals. Afterburner did not identify any client or potential client

who had been confused by the parties’ trademarks or by the use of military aviation-

themed trade dress. Afterburner’s own booking agent did not identify anyone who

had been confused as to the source of the services offered by either The Corps Group

or by Afterburner.

      1. Afterburner’s Trademark Claims. The jury found that The Corps Group

violated the Lanham Act by infringing upon Afterburner’s registered trademarks “task

saturation,” “flawless execution,” and its circular logo containing the words “plan,

brief, execute, debrief, win!” It also found that The Corps Group infringed upon

Afterburner’s common law trademark “execution rhythm.” The Corps Group and the

individual appellants argue that they were entitled to a defense judgment because the

evidence shows that Afterburner’s trademarks are weak, that the parties’ respective

marks are sufficiently dissimilar, that there was no intent to infringe, and that no

client or potential client was confused by any similarity in the parties’ trademarks.

      The Lanham Act defines a trademark as “any word, name, symbol, or device,

or any combination thereof” that is used by a person “to identify and distinguish his

or her goods . . . and to indicate the source of the goods[.]” See 15 USC § 1127.8 The


      8
          This section defines service marks similarly.

                                          11
Act ensures that a trademark can serve the function of distinguishing one business’s

goods or services by prohibiting others from using a similar mark in a way that is

“likely to cause confusion” among consumers (that is, by making consumers wonder

which business created or offered which products or services). See 15 U.S.C. § 1125

(a) (1) (A).9

       Under the Lanham Act, 15 U.S.C. § 1114 (1), a defendant is liable for
       infringement, if, without consent, he uses “in commerce any
       reproduction, counterfeit, copy, or colorable imitation of a registered
       mark” which “is likely to cause confusion, or to cause mistake, or to
       deceive.” Thus, to prevail [on a civil infringement claim brought
       pursuant to 15 USC § 1125], a plaintiff must demonstrate (1) that its
       mark has priority and (2) that the defendant’s mark is likely to cause
       consumer confusion.


(Citations omitted.) Frehling Enterprises., Inc. v. Intl. Select Group, Inc., 192 F3d

1330, 1335 (III) (11th Cir. 1999). “Likelihood of confusion means probable confusion

rather than mere possible confusion.” Atlanta Allergy & Asthma Clinic v. Allergy &

Asthma of Atlanta, 685 FSupp.2d 1360, 1376 (B) (2) (N.D. Ga. 2010). Trademark


       9
       Trademark law under the Lanham Act serves two essential functions. It aids
consumers by assuring them that products with the same trademark come from the
same source and it protects the economic investments of the trademark owner. See
Qualitex Co. v. Jacobson Products Co., 514 U.S. 159, 163-164 (II) (131 LE2d 248,
115 SCt 1300) (1995).

                                         12
rights for unregistered marks may be gained in the common law through actual prior

use in commerce. Tally-Ho, Inc. v. Coast Community College District, 889 F2d 1018,

1022 (II) (A) (11th Cir. 1990).

       The appellants do not dispute that Afterburner’s marks have priority; rather,

they contend they were entitled to a judgment in their favor because Afterburner

failed to carry its burden of proving that a likelihood of consumer confusion exists

between the parties’ trademarks. Indeed, the “central inquiry” in an infringement case

is “whether there is a ‘likelihood of confusion’ on the part of consumers between the

names and symbols used by the two parties.” (Footnote omitted.) Freedom Sav. &

Loan Assn. v. Way, 757 F2d 1176, 1179 (I) (11th Cir. 1985). See also John H.

Harland Co. v. Clarke Checks, Inc., 711 F2d 966, 972 (III) (11th Cir. 1983) (“[T]he

critical question in most [infringement actions] is whether there is a likelihood of

confusion, mistake, or deception between the registered mark and the allegedly

infringing mark.”) (citation and footnote omitted.)

       The Eleventh Circuit has adopted a seven-factor test to determine whether the

likelihood of consumer confusion exists in an infringement action. The factors

include: (1) the strength of the plaintiff’s mark, (2) the similarity of the marks, (3) the

similarity of the goods or services the marks represent, (4) the similarity of the


                                            13
parties’ retail outlets and customers, (5) the similarity of advertising media, (6) the

defendant’s intent, and (7) evidence of actual confusion. Frehling Enterprises, Inc.

v. Intl. Select Group, Inc., 192 F.3d at 1335 (III). “The extent to which two marks are

confusingly similar cannot be assessed without considering all seven factors to ensure

that the determination is made in light of the totality of the circumstances.” Wesco

Mfg., Inc. v. Tropical Attractions of Palm Beach, Inc., 833 F2d 1484, 1488 (II) (B)

(11th Cir. 1987). However, of the seven factors, “the [strength] of [the] mark and the

evidence of actual confusion are the most important.” (Citation omitted.) Frehling

Enterprises, Inc. v. Intl. Select Group, Inc., 192 F3d at 1335 (III). See also Suntree

Technologies., Inc. v. Ecosense Intl., Inc., 693 F3d 1338, 1346 (III) (B) (1) (11th Cir.

2012) (accord).

      In performing our review of whether there exists a likelihood of consumer

confusion in a trademark infringement case under the Lanham Act, this Court must

consider and evaluate the evidence supporting each of the Frehling factors and

consider the weight to be accorded to each of the factors under the totality of the

circumstances. See Custom Mfg. and Engineering, Inc. v. Midway Svcs., 508 F3d 641,

649 (11th Cir. 2007) (“[A]pplication of the Frehling factors entails more than the




                                          14
mechanistic summation of the number of factors on each side; it involves an

evaluation of the ‘overall balance.’”) (citations omitted).

      (a) Strength of the trademarks. “The strength of a trademark is essentially a

consideration of distinctiveness. The stronger (i.e., the more distinctive) the mark, the

greater the scope of protection accorded it, and the weaker the mark, the less

trademark protection it receives.” (Citations and punctuation omitted.) Trilink Saw

Chain, LLC v. Blount, Inc., 583 FSupp.2d 1293, 1310 (B) (1) (a) (N.D. Ga. 2008). See

also Frehling Enters., Inc. v. International Select Group, Inc., 192 F3d at 1335 (III)

(accord).

      The strength of a trademark depends on the mark’s classification and the
      degree to which third parties use the mark or components thereof.
      Trademarks may be classified, in descending order of strength, as (1)
      arbitrary or fanciful marks, which bear no logical relationship to the
      product that they represent, (2) suggestive marks, which refer to some
      characteristic of the product that they represent, but for which a leap of
      imagination is required to get from the mark to the product, (3)
      descriptive marks, which identify a characteristic or quality of the
      product they represent, and (4) generic marks.


(Citations omitted.) Alaven Consumer Healthcare, Inc. v. DrFloras, LLC (Case No.

1:09-CV-705-TWT, N.D. Ga., decided February 4, 2010) (2010 U.S. Dist. LEXIS
15
9366, 4-5 (III) (A) (1)). See also Welding Svcs., Inc. v. Forman, 509 F.3d 1351,

1357-1358 (III) (11th Cir. 2007) (accord).

      Because Afterburner’s registered trademarks have a presumption of validity,

see 15 U.S.C. § 1057(b), the trademarks are presumed distinctive rather than merely

descriptive; however, that presumption may be rebutted. See Welding Svcs. v.

Forman, 509 F3d at 1357 (III) n.3. (“Registration establishes a rebuttable

presumption that the marks are protectable or ‘distinctive.’”) (citations omitted);

Scientific Applications, Inc. v. Energy Conservation Corp. of America, 436 FSupp.

354, 360 (N.D. Ga. 1977) (accord).

      In this case, the Corps Group presented evidence rebutting the presumption that

the registered trademarks are distinctive by showing that Afterburner’s marks

describe processes and concepts taught both in the military and in military-themed

business consulting. For example, it does not take a leap of imagination to deduce

that “flawless execution” as used in the context of business consulting describes a




                                        16
process for successfully performing a business plan.10 All of Afterburner’s marks tend

toward the descriptive end of the trademark classification spectrum.11

      Further, the evidence shows that the plan-execute-debrief process, as well as

the terms “execution,” “task saturation” and “battle rhythm” are used in Air Force,

Marine Corps, and Navy aviation. Thus, components of Afterburner’s trademarks are

common military concepts, processes, or terms. Also, these processes and concepts

are not unique to any one military-themed business consulting group. Venturist, Inc.’s

Prometheus Process predated Afterburner’s “Flawless Execution” model. It uses the



      10
         For examples of descriptive marks, see In re Nett Designs, Inc., 236 F3d
1339, 1342 (II) (Fed. Cir. 2001) (“The Ultimate Bike Rack” was held to be a
laudatory descriptive phrase.); Spraying Systems Co. v. Delavan, Inc., 975 F2d 387,
395 (III) (B) (7th Cir. Ill. 1992) (In the context of a spray nozzle products, the prefix
“-JET” was considered descriptive.); Bernard v. Commerce Drug Co., 964 F2d 1338,
1341 (2d Cir. 1992) (“Arthriticare is a descriptive trademark in the context here
presented. Clearly, the mark describes the problem or condition (arthritis) that the
trademarked product is designed to remedy or otherwise deal with.”) (citations
omitted.); G. Heileman Brewing Co. v. Anheuser-Busch, Inc., 873 F2d 985, 996 (III)
(B) (7th Cir. 1989) (“LA, as applied to beer, stands for and describes low alcohol.”);
Schmidt v. Quigg, 609 FSupp. 227, 231 (E.D. Mich. 1985) (“Honey Baked Ham” is
a descriptive mark that has acquired a secondary meaning.).
      11
         “The demarcation between each category [of trademark] is more blurred than
it is definite.” (Footnote omitted.) Coach House Restaurant, Inc. v. Coach & Six
Restaurants, Inc., 934 F2d 1551, 1559 (2) (b). See also Royal Palm Properties, LLC
v. Premier Estate Properties, (Case No. 10-80232-CV-COHN, S.D. Fla., decided
April 15, 2010) (2010 U.S. Dist. LEXIS 47971, (II) (B)) (accord).

                                           17
same core processes and concepts and many of the same military terms. The Corps

Group demonstrated that other business consulting groups also teach these concepts

and processes and use components of the same terms in their marketing, and that at

least one other consultant used the term “flawless execution.” This fairly wide-spread

third-party use of the military jargon which makes up components of Afterburner’s

trademarks weakens them and diminishes the level of protection afforded the marks.12

Finally, Afterburner presented no evidence demonstrating that the trademarks at issue

had become so associated with it that the marks had acquired secondary meaning.13


      12
         See Nutri/System, Inc. v. Con-Stan Indus., 809 F2d 601, 605 (B) (9th Cir.
1987) (finding “Nutri/System” to be a weak mark because “those in the food and
health products field commonly use ‘Nutri’ as a prefix”); Sun Banks of Fla., Inc. v.
Sun Fed. Sav. & Loan Assn., 651 F2d 311, 317 (II) (A) (5th Cir. 1981) (“[W]e find
the extensive third-party use of the word ‘Sun’ impressive evidence that there would
be no likelihood of confusion between Sun Banks and Sun Federal.”) (citations
omitted); Alaven Consumer Healthcare, Inc. v. DrFloras, LLC (Case No.
1:09-CV-705-TWT, N.D. Ga., decided February 4, 2010) (2010 U.S. Dist. LEXIS
9366, 4-5 (III) (A) (1)). (The court held that the widespread third-party use of the
prefix “Dr.” weakened the plaintiff’s suggestive mark and diminished the level of
protection it was afforded.);
      13
         A descriptive trademark or a service mark develops secondary meaning when
the consuming public associates the mark with a single source. See, e.g. American
Television & Communications. Corp. v. American Communications & Television,
Inc., 810 F2d 1546, 1549 (II) (11th Cir.1987)(“In order to establish secondary
meaning the plaintiff must show that the primary significance of the term in the minds
of the consumer public is not the product but the producer.”); Univ. of Georgia
Athletic Assn. v. Laite, 756 F2d 1535, 1540 (11th Cir. 1985) (accord).

                                         18
The record evidence demonstrates that Afterburner’s trademarks are weak;

consequently, this factor weighs in favor of The Corps Group.

      (b) Similarity between the marks. To assess the similarity of the trademarks,

courts “compare[] the marks and consider[] the overall impressions that the marks

create, including the sound, appearance, and manner in which they are used.”

(Citation omitted.) Frehling Enterprises, Inc. v. Intl. Select Group, Inc., 192 F3d at

1337 (III) (2). “However, courts may still view the component parts of conflicting

composite marks as a preliminary step on the way to an ultimate determination of

probable customer reaction to the conflicting composites as a whole.” (Citation and

punctuation omitted.) Alaven Consumer Healthcare, Inc. v. DrFloras, LLC (Case No.

1:09-CV-705-TWT, N.D. Ga., decided February 4, 2010) (2010 U.S. Dist. LEXIS
9366, 7 (III) (A) (2)). See also Sun Banks of Fla., Inc. v. Sun Fed. Sav. & Loan Assn.,

651 F2d at 316 (II) (A) (separately analyzing the strength and similarity of the prefix

“sun”).

      There are some obvious similarities between the appearance, sound and

meaning of the parties’ contested marks. The marks “Flawless Execution” and “Corps

execution” are similar, but that similarity is due, in large part, to the shared word

“execution,” which is a word that describes, in military parlance, getting the job done.


                                          19
“Task overload” and “task saturation” are similar phrases, but, again, that similarity

is due to the shared word “task,” which describes a job to do, and the shared idea of

having too much to do. The same is true of the phrases “execution rhythm” and

“execution cadence.” The marks share a common descriptive word, “execution,” the

words “rhythm” and “cadence” are synonyms, and both phrases are derivative of the

military phrase “battle rhythm.” And, finally, Afterburner’s circular logo containing

the words “plan, brief, execute, debrief, win!” is similar to The Corps Group’s

diagram (which was not used in the Corps Group’s marketing) containing three linked

circles each containing the words “plan, do, debrief.” The similarity, though, derives

from the fact that both images illustrate the cyclical process of military mission

planning that aims for continuous improvement. Thus, although the evidence shows

that the contested marks have common elements (“task,” “execution,” “plan,”

“debrief” and the cyclical nature of a process), those elements are highly descriptive

(and possibly even generic) of terms and processes used both in the military and in

the field of military-themed business consulting.

      Given the presence of these common descriptive elements in the contested

marks, even small variations between them are enough to distinguish the marks,

particularly in the context of business consulting services where the common


                                         20
elements are understood to describe the services rendered. See, e.g., John H. Harland

Co. v. Clarke Checks, Inc., 711 F2d at 975-976 (III) (B) (finding only nominal

similarity between the marks “Memory Stub” and “Entry Stub” in the context of bank

check products given the presence of the generic word “stub”); Beech-Nut, Inc. v.

Warner-Lambert Co., 346 FSupp. 547, 549 (S.D.N.Y. 1972) (holding that “Breath

Pleasers” did not infringe on “Breath Savers” in part because, in the context of

breath-freshening candies, “where the key word [breath] is as free as air, small

variations are likely to make enough of a difference to ward off charges of

infringement”) (citations omitted); Alaven Consumer Healthcare, Inc. v. DrFloras,

LLC (Case No. 1:09-CV-705-TWT, N.D. Ga., decided February 4, 2010) (2010 U.S.

Dist. LEXIS 9366, 6 (III) (A) (2)). (“Although both marks incorporate plants, the

similarities are insufficient to create confusion, particularly among herbal

supplements.”). Thus, this factor weighs in favor of The Corps Group.

      (c) Similarity of the parties’ services, clients, and advertising methods. Both

Afterburner and The Corps Group are similar in that they sell military aviation-

themed business consulting services. They do not sell a product in a retail outlet;

rather they market their services to business executives, the majority of whom are

sophisticated and selective. Because the consumers of the parties’ business consulting


                                         21
services are making a decision to spend thousands of dollars for a specialized service,

there is less of a likelihood of confusion. See Oreck Corp. v. U.S. Floor Sys., Inc., 803

F2d 166, 173-174 (III) (8) (5th Cir. 1986) (reasoning that because purchasers were

“buying for professional and institutional purposes at a cost in the thousands of

dollars, they are virtually certain to be informed, deliberative buyers”) (citation

omitted). The parties also market those services in a number of ways, including

websites and referrals. However, the evidence adduced showed that the parties rely

primarily on different marketing strategies, that they seek different types of

consulting relationships, and that they have different consulting styles. For example,

The Corps Group focuses on developing long-term client relationships using the more

detailed Prometheus Process whereas Afterburner focuses on training businesses how

to execute its business plans. Afterburner uses the services of a booking agent; The

Corps Group does not. Afterburner has a highly theatrical style complete with

military props; The Corps Group does not. Given this evidence, these factors weigh

in favor of The Corps Group.

      (d) The Appellants’ intent. It is undisputed that The Corps Group and the

individually named appellants intended to compete with Afterburner. But the Lanham

Act does not protect against competition. Rather, it protects against unfair


                                           22
competition in the form of customer confusion caused by the infringing use of

trademarks.14 Thus, for this factor to weigh against the appellants, Afterburner must

show that they used its trademarks with the intention of deriving a benefit from

Afterburner’s business reputation or that The Corps Group was intentionally blind to

the confusion between the parties’ trademarks. Frehling Enterprises, Inc. v. Intl.

Select Group, Inc., 192 F3d at 1340 (III) (6). Bad faith in the adoption and use of a

trademark normally involves the imitation of packaging material and the use of

similar marketing and distribution methods or other efforts by a party to “pass off”

its product as that of another. See Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d
252, 263 (III) (6) (5th Cir. 1980).

      The evidence shows that the individual appellants were aware of Afterburner’s

trademarks, having been employed by the company with whom they now compete.

While the jury may infer that there was an intent to imitate their competitors, the

direct evidence does not support a finding that the appellants attempted to pass off

The Corps Group’s services as those of Afterburner. Borneman testified that he was

      14
        See Libman Co. v. Vining Indus., 69 F3d 1360, 1363 (7th Cir. 1995) (“[The
defendant] noticed that [the plaintiff’s] brooms were selling briskly, inferred that
consumers like brooms with contrasting color bands, and decided to climb on the
bandwagon. We call that competition, not bad faith, provided there is no intention to
confuse, and, so far as appears, there was none.”) (citation omitted.)

                                         23
sensitive to the fact that he had a non-solicitation agreement with Afterburner;

consequently, he advised his clients of that relationship. Further, he and the

appellants made efforts to distinguish The Corps Group’s services from Afterburner’s

by adopting a unique logo and business style. “[A] defendant’s use of its own

well-known mark in conjunction with the specific mark of its product can serve to

ensure that there arises no consumer confusion about the source of that product.”

(Citations omitted.) Giorgio Beverly Hills, Inc. v. Revlon Consumer Products Corp.,

869 FSupp. 176, 182 (A) (2) (S.D.N.Y. 1994).

      The appellants also testified that the concepts and terms that they were using

in their marketing and seminars came from their own military experience and from

the Prometheus Process, not from Afterburner. The appellants’ testimony reveals that

they had a good faith basis to use those terms and concepts and the diagrams that

illustrated them. Moreover, the evidence shows that the appellants modified their

terms, processes, and diagrams to distinguish them from those used by Afterburner.

Finally, they did not believe that Afterburner had the exclusive right to market a

military aviation-themed business consulting service, and that belief was correct. See

Division 2, infra. Given this evidence, this factor weighs in favor of The Corps

Group.


                                         24
      (e) Actual confusion. The Eleventh Circuit has held that “[a]ctual consumer

confusion is the best evidence of likelihood of confusion.” AmBrit, Inc. v. Kraft, Inc.,

812 F2d at 1543 (I) (C) (6) (emphasis supplied). “Short-lived confusion or confusion

of individuals casually acquainted with a business is worthy of little weight while

confusion of actual customers of a business is worthy of substantial weight.” Caliber

Auto. Liquidators, Inc. v. Premier Chrysler, Jeep, Dodge, LLC, 605 F.3d 931, 936

(III) (A) (11th Cir. Ga. 2010). See also Alliance Metals, Inc. of Atlanta v. Hinely

Industries, 222 F3d 895, 908 (III) (B) (11th Cir. 2000) (focusing on confusion of

industrial aluminum buyers – including the trademark holder’s customers – in the

context of an infringement dispute between aluminum distributors).

       Afterburner did not present any evidence of actual consumer confusion,

despite the fact that the two companies had been competing with each other for six

years and had each given hundreds of presentations, indicating that there was little

likelihood of actual consumer confusion. See Aktiebolaget Electrolux v. Armatron

Intl., Inc., 999 F2d 1, 4 (1st Cir. 1993) (That “Weed Eaters” and “Leaf Eaters”

coexisted on the market for six years with little actual confusion strongly suggested

little likelihood of confusion.). In fact, during closing argument, Afterburner’s trial

counsel all but conceded that there was no evidence of actual confusion; stating:


                                          25
“”[W]hile I’d love to have all sorts of evidence of actual confusion to make my case

a lot easier, I’m not required to have it[.]” . The lack of evidence of actual consumer

confusion weighs in favor of The Corps Group.

       Because all of these factors weigh in favor of The Corps Group, there is no

need to balance them. Indeed, Afterburner failed to adduce evidence over which

reasonable persons could differ on the issue of the likelihood of consumer confusion

between its trademarks and The Corps Group’s competing marks. The evidence on

this issue is unambiguous and without conflict. This evidence, and all reasonable

deductions from it, demands a verdict in favor of The Corps Group. Consequently,

the trial court’s order denying the Corps Group’s motion for a directed verdict and

motion for a judgment notwithstanding the verdict is clearly erroneous and must be

reversed.

      2. Afterburner’s Trade Dress Claims. Afterburner alleged that The Corp Group

infringed on its unregistered trade dress and that the infringing use constituted unfair

competition. The appellants contend that Afterburner failed to present evidence

demonstrating that it had a distinctive trade dress apart from an unprotectable style,

theme, or idea.




                                          26
      Section 43 (a) (1) of The Lanham Act, which protects unregistered trademarks,

also extends protection to unregistered trade dress. See Wal-Mart Stores, Inc. v.

Samara Bros., Inc., 529 U.S. 205, 209-210 (II) (120 SCt 1339, 146 LEd2d 182

(2000). See also Original Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F2d 821,

831 (III) (11th Cir. 1982). “Trade dress” is defined as “the total image of a product

and may include features such as size, shape, color or color combinations, texture,

graphics, or even particular sales techniques.” (Footnote omitted.) AmBrit, Inc. v.

Kraft, Inc., 812 F2d at 1535. Most trade dress infringement actions involve the

packaging, design, or labeling of goods. John H. Harland Co. v. Clarke Checks, Inc.,

711 F2d at 980 (IV). However, trade dress protection also extends to the marketing

of services. See Pure Power Boot Camp, Inc. v. Warrior Fitness Boot Camp, LLC,

813 FSupp2d 489, 537 (VIII) (SDNY 2011) (“The term ‘trade dress’ has a broad

meaning and is defined as the ‘total image’ of a business, good, or service ‘as defined

by its overall composition and design, including size, shape, color, texture, and

graphics.’”) (citation and footnote omitted). “Trade dress generally falls into one of

two categories: product packaging or product design.” (Citation and footnote

omitted.) Id. It is difficult to fit a trade dress infringement claim involving the

marketing and presentation style of business consulting services into one of these two


                                          27
classifications; however, based on the way that Afterburner discusses its trade dress,

we conclude that it is appropriate to analyze its trade dress as a species of product

packaging. See id. In such cases, the “[t]he touchstone test for a violation of § 43(a)

[of the Lanham Act] is the ‘likelihood of confusion’ resulting from the defendant’s

adoption of a trade dress similar to the plaintiff’s.” Original Appalachian Artworks,

Inc. v. Toy Loft, Inc., 684 F.2d at 831-832 (III).

      Additionally, although trade dress is the “total image” of a product, we note

plaintiffs are required to articulate the specific items alleged to constitute that image.

      Without such a precise expression of the character and scope of the
      claimed trade dress, litigation will be difficult, as courts will be unable
      to evaluate how unique and unexpected the design elements are in the
      relevant market. Courts will also be unable to shape narrowly-tailored
      relief if they do not know what distinctive combination of ingredients
      deserves protection. Moreover, a plaintiff’s inability to explain to a court
      exactly which aspects of its product design(s) merit protection may
      indicate that its claim is pitched at an improper level of generality, i.e.,
      the claimant seeks protection for an unprotectable style, theme or idea.


(Citation and punctuation omitted.) Abercrombie & Fitch Stores, Inc. v. Am. Eagle

Outfitters, Inc., 280 F3d 619, 634-635 (III) (B) (6th Cir. 2002).




                                           28
         Afterburner’s trade dress claim fails because the evidence does not support a

finding of distinctiveness15 or that there exists any likelihood of consumer confusion16

between Afterburner’s trade dress and that of The Corps Group. Afterburner

contends, essentially, that its trade dress is its military aviation-themed approach to

business consulting. Murphy testified that Afterburner’s use of real pilots wearing

standard-issue, sage green flight suits during business consulting presentations

constituted the most relevant features of Afterburner’s trade dress. Afterburner also

argues that it has the exclusive right to use, in the context of business consulting

services, images of fighter pilots, flight suits, and jet planes on its website, brochures,

and other marketing materials because these items distinguished the company’s

services. Afterburner also contends that its use of its theatrical props – e.g., bunkers,

charts and maps, loud music, and camouflage netting, etc. – is also protected trade

dress.




         15
         Trade dress, like trademarks, may be classified as generic, descriptive,
suggestive, or arbitrary. AmBrit, Inc. v. Kraft, Inc., 812 F2d at 1537 (I) (A).
         16
         It is undisputed that Afterburner presented no evidence of actual customer
confusion as to the source of the parties’ military-themed business consulting
services. See Divisions 1 (e), supra.

                                            29
      The evidence shows that The Corps Group rarely used flight suits in its

presentations and it did not use any of Afterburner’s theatrical stage props. Rather,

The Corps Group, like Afterburner, used fighter pilot imagery, concepts, themes, and

processes. Further, the record reflects that Afterburner failed to specify which features

of its jet fighter imagery are uniquely part of its trade dress, nor did it compare those

specific features to the fighter-pilot imagery that The Corps Group used. And to the

extent that The Corps Group used military-styled exercises (including maps, charts,

and check-lists) in its presentations, the record does not establish that the exercises

were developed by Afterburner or that the materials used mimicked in any significant

way Afterburner’s exercises. Instead, the evidence shows that Afterburner and The

Corps Group (as well as many other business consulting groups) offered clients

business consulting services based on military aviation planning methodologies and,

in doing so, used imagery, processes, and concepts that referenced military aviation.

In short, the evidence shows that Afterburner was seeking to protect a fighter-pilot

marketing theme as opposed to a distinctive trade dress.

      A marketing theme may be executed in a number of ways, whereas trade dress

is unique. Afterburner enjoys trade dress protection with respect to its own distinctive

combination of military elements and concepts, but not to the general elements and


                                           30
concepts themselves. See, e.g., Pure Power Boot Camp, Inc. v. Warrior Fitness Boot

Camp, LLC, 813 FSupp.2d at 543 (B) (2). (“Pure Power, as a fitness facility, is not

entitled to the exclusive use of fixed obstacles and a military theme – which may be

executed in any number of ways. Pure Power enjoys protection only with respect to

its own distinctive blend and manner of implementing these elements and concepts,

and that implementation is quite different from the ‘look and feel’ of Warrior

Fitness.”)17

      In this case, the record shows that The Corps Group and Afterburner both used

fighter pilot imagery and concepts derived from military aviation, but that they

applied them in different ways. Further, Afterburner failed to articulate, with any

clarity, the way these military aviation-themed marketing components were put

together in a unique way that set them apart from any other military aviation-themed



      17
         See also Prufrock Ltd. v. Lasater, 781 F2d 129, 132 (II) (8th Cir. 1986) (To
allow the plaintiff to protect its “country cooking concept under section 43 (a) of the
Lanham Act would allow it to appropriate the country cooking concept to the
exclusion of all others.”) (citations omitted); Haagen-Dazs, Inc. v. Frusen Gladje
Ltd., 493 FSupp. 73, 75 (S.D.N.Y. 1980) (“It would be ludicrous . . . to suggest that[,]
in our free enterprise system, one producer and not another is permitted to take
advantage of [a Scandinavian-themed] marketing approach to enhance consumer
reception of its product.”); Denton v. Mr. Swiss of Missouri, Inc., 564 F2d 236, 243
(8th Cir. 1977) (“A franchisor does not have a business interest capable of protection
in the mere method and style of doing business.”) (citation omitted).

                                          31
consulting business.18 “The level of generality at which a trade dress is described, as

well as the fact that a similar trade dress is already being used by manufacturers of

other kinds of products, may indicate that that dress is no more than a concept or idea

to be applied to particular products.” Jeffrey Milstein, Inc. v. Greger, Lawlor, Roth,

Inc., 58 F3d 27, 33 (B) (1) (2d Cir. 1995). Because Afterburner failed to carry its

burden of showing that it had a distinctive trade dress as opposed to a marketing

theme, it was not entitled to trade dress protection under the Lanham Act.

Consequently, the trial court erred in denying the appellants’ motion for a directed

verdict and motion for a judgment notwithstanding the verdict as to these claims.

      3. Because we reverse the judgment in favor of Afterburner, the trial court’s

injunction, which was made a part of the final judgment, stands vacated.

      Judgment reversed. Dillard and McFadden, JJ., concur.



      18
         In its order enjoining The Corps Group from using Afterburner’s trade dress,
the court stated: “[W]hile the evidence at trial indicated that the Plaintiff routinely
used flight suits, camouflage netting, parachutes, seminar materials mimicking fighter
pilot mission planning documents, video-display screens mimicking fighter pilot jet
radar screens, and/or fighter pilot theme[d] music, the Court cannot conclude which
item, or combination of these items, if any of them, make up the Plaintiff’s trade
dress. The jury’s verdict is silent in this regard.” The jury’s verdict is silent because
Afterburner did not insist on a verdict form which asked the jury to make specific
findings as to the components of Afterburner’s trade dress. In fact, Afterburner
rejected the detailed verdict form proposed by the court.

                                           32